Citation Nr: 0720008	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  01-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
April 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This rating decision 
granted the veteran's petition for service connection for 
PTSD and assigned a 10 percent disability evaluation 
effective from October 24, 1997.  The veteran was notified of 
that action and he appealed, claiming that the evidence 
showed that a higher rating should be assigned.

The Board remanded the veteran's claim in July 2003.  The 
Board requested that an examination of the veteran be 
accomplished and that the veteran be informed of any new 
notification requirements and development procedures found at 
then 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Upon completion of the remand instructions, the case was 
returned to the Board for further consideration.

By a November 2005 decision, the Board denied the veteran's 
claim of an initial rating higher than 10 percent for PTSD.  
The veteran appealed that decision to the Court of Appeals 
for Veterans Claims (CAVC).  The matter has now been returned 
to the Board pursuant to an August 2006 CAVC order for remand 
issued pursuant to an August 2006 joint motion for remand.  

The August 2006 joint motion for remand noted that, in its 
November 2005 decision, the Board failed to address lay 
evidence relating to the veteran's PTSD symptoms.  The Board 
was directed to readjudicate the veteran's claim in order to 
conduct a critical re-examination of its November 2005 
decision.  Specifically, the Board was instructed to consider 
the lay evidence (statements from the veteran's mother, 
sister, and the veteran) relating to the veteran's PTSD 
symptoms, and to determine whether the statement from the 
veteran's mother, because of her professional status, 
constitutes lay evidence or medical evidence.   The following 
is the review decision required by the August 2006 joint 
motion for remand and Court order. 

FINDINGS OF FACT

The veteran's PTSD in prison is only manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 
9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

However, VCAA notice is not required in every case.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, a 
rating and effective date is assigned, and the claimant files 
an appeal as to the rating.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006) ("In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  Id.

Here, the veteran's claim for a higher initial rating falls 
squarely within this fact pattern.  Thus, no section 5103(a) 
notice is required.  However, the Board notes that the 
veteran was sent VCAA notice letters subsequent to the 
Board's March 2000 decision in June 2001, April 2004, and 
again in September 2004.  Those letters informed the veteran 
of what evidence was required to substantiate his claim of 
increase and of his, and the VA's, respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.
  
As for the provisions of §§ 5104, 7105 and 38 C.F.R. § 3.103, 
the Board further notes that the veteran was notified of the 
information necessary to substantiate his claim of increase 
by means of the discussions in the original rating decision, 
the statement of the case (SOC), and a supplemental statement 
of the case (SSOC).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that his PTSD was more disabling 
and that he should be assigned an evaluation in excess of 10 
percent.  They contained notice of VA's rating determination; 
his appellate rights; a summary of the relevant evidence; 
citations to applicable law (38 C.F.R. § 3.400(r)); and a 
discussion of the reasons for the decision made by the agency 
of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development is required.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In this instance, the RO obtained the veteran's service 
medical records, and available medical treatment records.  
Although the veteran was notified that he could provide oral 
testimony to support his claim, either before an RO hearing 
officer or a Board Administrative Law Judge, the veteran 
never availed himself to this option.  The veteran was given 
notice that the VA would help him obtain evidence but that it 
was up to the veteran to inform the VA of that evidence.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim, 
the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the VA has 
adequately attempted to obtain a complete picture of the 
veteran's PTSD.  

It is noted that this appeal differs somewhat from other 
appeals in that the veteran is incarcerated in a state 
correctional facility in the State of Florida, and he will 
remain so incarcerated for a great number of years.  The 
United States Court of Appeals for Veterans Claims (Court) 
specifically addressed VA's duty to assist incarcerated 
veterans in Wood v. Derwinski, 1 Vet. App. 190 (1991) and 
Bolton v. Brown, 8 Vet. App. 185 (1995). 

In Wood, the veteran claimed that he had PTSD as a result of 
military service, and the Board found that there was 
insufficient evidence to support this assertion.  Id. at 192.  
After affirming this finding, the Court addressed whether VA 
adequately assisted the veteran in developing his claim.  Id. 
at 193.  The Court first stated that, in situations where a 
veteran is incarcerated, ". . . the opportunity for face to 
face assistance is greatly reduced, if not eliminated; the 
corollary of this is the necessity of ensuring that all VA 
written communication is helpful and clear in explaining to a 
veteran what evidence he needs together with advice and help 
in obtaining it."  Id. The Court noted that the veteran 
needed help in obtaining evidence corroborating his claimed 
stressors and that VA had advised him that such evidence was 
needed and could be obtained only if the veteran could 
furnish specific information as to the time and place of any 
such incidents and the identities of witnesses to it.  Id.  
Despite two VA attempts to get this specific information, the 
veteran did not provide it.  Id.  The Court concluded: 

While the VA's help and advice in this 
case was not a model to be followed, an 
examination of the record satisfies us 
that appellant was adequately on notice 
that more was required of him if there 
was to be a successful search for the 
necessary evidence.  The factual data 
required . . . are straightforward facts 
and do not place an impossible or onerous 
task on appellant.  The duty to assist is 
not always a one-way street.  If a 
veteran wishes help, he cannot passively 
wait for it in those circumstances where 
he may or should have information that is 
essential in obtaining putative evidence.  
We do, however, caution those who 
adjudicate claims of incarcerated 
veterans to be certain that they tailor 
their assistance to he peculiar 
circumstances of confinement.  Such 
individuals are entitled to the same care 
and considerations given to their fellow 
veterans. 

Wood, 1 Vet. App. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court 
addressed a situation in which the Board had remanded a case 
for a VA psychiatric examination.  Id. at 187.  The RO 
indicated the examination could not be conducted because of 
the veteran's incarceration and informed him that "since no 
current medical evidence is available, no change is warranted 
in the current evaluation of your [PTSD]."  Id. at 188.  In 
response, the veteran indicated that he did not know when he 
would be released from prison.  Id.  The Court held that, 
because the record did not contain information concerning the 
RO's efforts to have an examination conducted at the 
correctional facility by a fee-based or VA physician, the 
unique circumstances of that case required a remand "to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim."  Id. at 191.  Significantly, however, 
the Court also indicated that, notwithstanding the duty to 
assist, VA is not authorized by statute or regulation to 
subpoena the warden of a state correctional facility and 
direct the release of the veteran from that facility.  Id.

The above cases address VA's duty to assist in the context of 
an incarcerated veteran's request for a VA examination in 
prison, and their principles apply to the case now before the 
Board.  VA is required to tailor its assistance to meet the 
particular circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans, and to ensure that the veteran is 
fully informed of the evidence needed to support his claim as 
well as the means and methods of providing this evidence.

The Board complied with these principles and fulfilled its 
duty to assist.  The record reflects that the RO attempted to 
find a VA medical facility that could send a doctor to the 
prison that the veteran was incarcerated.  The RO attempted 
to do this prior to the claim being sent to the Board and it 
again tried to accomplish this based on instructions given to 
it by the Board.  Despite this effort, the VA has not been 
able to find examiners who are able or even willing, to 
evaluate the veteran.  Hence, the only records that contain 
information, whether it is complaints, treatment, or 
diagnoses, are those that have been obtained from the prison.  

Furthermore, the claims folder indicates that the veteran was 
informed of the difficulties involved in performing a 
psychiatric examination, conducted by a VA physician.  In his 
responses to the VA, the veteran implied that he understood 
the difficulties and in response asked that the VA obtain all 
of the requisite prison medical treatment records, and issue 
a decision accordingly.  In this situation, the VA could not 
have taken any additional action in furtherance of obtaining 
a medical examination.  It has exhausted its reasonable 
options.  

The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations, both as 
to obtaining a medical examination of the incarcerated 
veteran and as to the assistance provided in obtaining 
records relevant to the veteran's claim for an increased 
evaluation.  

II.  The Merits of the Veteran's Claim

The veteran contends that the PTSD symptoms that he 
experiences warrant an initial rating higher than 10 percent.  
He feels he should be awarded at least a 30 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

As reported, the veteran has been assigned a 10 percent 
disability evaluation for PTSD in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411 
(2006).  The regulations at 38 C.F.R. § 4.130 (2006) 
establish a general rating formula for mental disorders.  The 
formula assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria, a 10 
percent disability rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2005).

The Board notes that the veteran's service record shows that 
he received the Combat Infantryman Badge for his service in 
combat during the Vietnam War.  In an April 1997 stressor 
statement by the veteran, he listed stressful incidents that 
he experienced in Vietnam combat, including receiving a 
shrapnel wound in the neck, for which he said he was treated 
in the field by a medic.

In that April 1997 statement, as concerns the PTSD symptoms 
that the veteran experienced after service, he stated that he 
believes that the crime for which he was convicted, and for 
which he is currently incarcerated, was due to an impulsive 
defense reaction that resulted in violence (the record shows 
that the incident occurred during 1991).  He stated that he 
has had difficulty with intimate relationships having had two 
failed marriages.  His first wife left him shortly after his 
return from Vietnam, and his second wife told him that living 
with him was like living with a ghost.  The veteran also 
related how he experienced difficulty in work relationships 
after he returned from Vietnam.  He stated that he had had 
five jobs in two months in prison.  Prior to obtaining 
professional employment in about 1981, he said that he worked 
at a variety of jobs without stability.  During the 10 years 
between 1981 and 1991, he had four different jobs as a 
computer programmer/analyst.  Although the veteran said that 
he had a tendency to candidly verbalize his opinions, and he 
made great efforts to avoid confrontations, his job changes 
were primarily motivated by personality disorders, and they 
were more frequent than he would have preferred.  He stated 
that he had difficulty concentrating at work, and his work 
was interrupted several times a week by thoughts and memories 
of Vietnam.  While his family was important to him, he 
avoided contact with them, which was not the way he was 
before he went to Vietnam.  He never indulged in use of 
marijuana in the field, but he did begin smoking it in 
Vietnam.  This carried over to civilian life for the calming 
effect.  The veteran also stated that he rarely slept through 
the night.  He was awakened easily, sometimes with war 
related nightmares.  He would use marijuana often in the 
early morning in order to get back to sleep.

In a February 2001 notarized statement, the veteran further 
described his PTSD symptoms.  They included occupational 
impairment due to impaired concentration and memory, 
intrusive recollections of Vietnam, and difficulty sleeping, 
experiencing combat related nightmares.  Impaired social life 
(he referred to the April 1997 stressor statement noted 
above).  The veteran also stated that, after he returned from 
Vietnam he avoided reminders of the war including fireworks 
displays, was no longer interested in sports, and he avoided 
socializing.  He said that he did not discuss his 
difficulties with socializing or his nervous reactions with 
his family, and he made every effort to appear normal despite 
internal turmoil.  In prison, he identifies mostly with other 
veterans, but basically keeps to himself.  

In connection with his initial July 1996 claim of service 
connection for PTSD, the veteran filed a statement in support 
of his claim by his sister, who described how he was changed 
after he returned from Vietnam.  He avoided socializing, and 
often absented himself from family gatherings.  He had no 
interest in sports, kept weapons nearby, and used drugs 
regularly.  She stated that these changes were contrary to 
every point in his personality before going to Vietnam.                

The record also contains an October 2001 statement by the 
veteran's mother on his behalf.  She presents herself as 
having a master's degree in education counseling obtained in 
1968.  She listed professional experience as a school 
counselor from 1968 to 1970; a teacher of an emotionally 
disturbed class from 1970 to 1971; and an adjunct community 
college professor of music and psychology from 1972 to 1974.  
She lists no experience beyond 1974.  She noted that she was 
uniquely able to make observations about the personality 
development of her son both before and after military 
service.  She incorporated the veteran's statements from his 
February 2001 affidavit, noted above.  She stated that, 
during conversations with, and observing her son, she noted 
several PTSD symptoms which were consistent with those 
described in DSM-IV (The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders): (1) 
recurrent distressing recollections and dreams, primarily 
involving two particular experiences (in addition to many 
others) in which her son and the other soldiers with him were 
helpless, or in uncontrollable situations; (2) the disruptive 
thoughts impaired concentration, caused a negative impact on 
his work efficiency, and occasionally caused him to leave 
work undone; (3) the related dreams caused lack of sleep, 
which also decreased his work efficiency; (4) awaking from 
the dreams with a sudden involuntary movement would startle 
and irritate his wife, and cause the most basic social 
impairment; (5) triggering events included certain sound, war 
related conversations, movies, news reports, and open areas, 
which cause an avoidance reaction in her son; (6) prior to 
service, her son participated in sports, clubs and was 
socially active, but after service he was more withdrawn and 
had a feeling of alienation, and (7) the veteran pursued 
physical and mental exertion during the day in order to 
minimize interrupted sleep, and he also demonstrated 
hypervigilence with a need to check around.  The veteran's 
mother, stating that she utilized the DSM-IV criteria for 
PTSD, said that she concurred with a prison psychologist's 
diagnosis of PTSD related to military combat.  She also 
agreed with the Global Assessment of Functioning (GAF) score 
of 65-70 assigned by the prison psychologist, which she 
believed placed her son's impairment at 30 to 35 percent.  

The Board notes that the veteran's mother is not a licensed 
medical doctor/psychiatrist, nor is she a licensed clinical 
psychologist.  The brief work experience that she listed did 
not show that she performed psychological evaluations, nor 
does her statement rise to the caliber of a professional 
psychological evaluation of her son.  While her educational 
background has no doubt provided some familiarity with the 
provisions of DSM-IV criteria for various mental disorders, 
the Board does not consider her to be a qualified medical 
professional in this regard.

The Board notes that the veteran's mother and his sister are 
competent to provide their observations about what they 
observed about the veteran's personality growth and 
development, and his behaviors, both before and after 
service.  However, the record does not establish that they 
have the medical training necessary to offer competent 
opinions on matters of medical diagnosis or etiology.  38 
C.F.R. § 3.159 (a)(2) (2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (a lay person is not competent to 
offer opinions that require medical knowledge).

The veteran has been incarcerated since 1993, during the 
entire period of this appeal.  His initial claim of service 
connection for PTSD was received during July 1996.  The only 
medical treatment that he has received has been treatment 
offered by the prison.  The VA has obtained those records, as 
noted above, and they are included in the claims folder.  
June 1995 and July 1997 reports by a prison psychological 
specialist noted that the veteran showed no signs of 
significant mental or emotional impairment.  A September 1997 
report by the same prison psychological specialist noted that 
the veteran did show signs of mild to moderate mental or 
emotional impairment which could be managed on an outpatient 
basis; mental health staff would provide the necessary care. 

The record contains an August 1995 report of a prison PhD 
senior psychologist who interviewed the veteran on his 
request to attend the Vietnam veterans group.  The 
psychologist observed that the veteran was clean and neatly 
groomed with cooperative behavior.  He was oriented times 
three.  There were no apparent deficiencies or limitations of 
memory observed or reported.  His mood was calm and 
appropriate.  He showed a broad range of affect, which was 
congruent with the content of expressed thought, and stable.  
No suicidal or homicidal ideation was reported.  His thinking 
was coherent, relevant, logical, well-organized, and goal-
directed.  No abnormal perceptions were reported.  His 
insight and judgment appeared good.  The psychologist noted 
that the veteran had a history of depressive disorder, and 
had possible PTSD or stress related conditions related to 
military service.  The veteran was placed on the waiting list 
for the Vietnam group pending confirmation of his service 
records.  He was advised of the availability of mental health 
services as needed.

The record also contains the only detailed summary of the 
veteran in a prison psycho-social assessment by a master's 
degreed social worker, psychological specialist, dated in 
December 1996.  The report of that examination was co-signed 
by a senior psychologist.  At that examination the veteran 
denied any mental health treatment prior to his 
incarceration.  He had been attending Vietnam veterans stress 
groups for about a year.  He was taking medication to help 
him sleep and for depression.  He reported that he could not 
sleep through the night due to nightmares.  He said that he 
tends to minimize his depression.

The psychologist's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was (1) PTSD, and (2) 
depressive disorder.    The Axis III (general medical 
conditions) diagnosis was asthma and back surgery.  The Axis 
IV (psychosocial and environmental problems) diagnosis was 
incarceration.  In Axis V (global assessment of functioning), 
the veteran was given a GAF score of 65-70.  The examiner 
noted PTSD symptoms of flashbacks, nightmares, minimization 
of his problems, and anxiety.

The veteran was admitted to mental health outpatient therapy 
using the Vietnam veterans group as the vehicle for that 
therapy.  The record contains monthly summaries of the 
veteran's participation in group therapy, and some reports of 
individual therapy sessions, from September 1995 to January 
1998.  The remaining treatment records in the file relate 
primarily to treatment reports for the veteran's physical 
health.

The September 1995 mental health outpatient treatment report 
noted that the veteran was clean and neatly groomed, 
cooperative, and oriented times three.  His affect and mood 
were calm, appropriate and congruent.  Thinking distortions 
were addressed in treatment, and there was no evidence of a 
formal thought disorder.  No suicidal or homicidal ideation 
was reported.  There was no evidence of abnormal perceptions.  
This was the veteran's first group session, and it was noted 
that he handled instructions well, and was well-accepted by 
the other members.  A May 1996 outpatient treatment report 
contained similar observations about the veteran as noted 
above.  However, the veteran's mood was noted to be euthymic 
with appropriate affect.  It was noted that the veteran 
continued to open up more verbally to the group offering his 
own advice and advice from his own experiences.  In fact, all 
of the mental health reports made similar observations about 
the veteran's mental health.

In a September 1996 report of an individual therapy session, 
the veteran talked of his Vietnam experiences and his PTSD.  
He thought he was probably suffering from it in Vietnam.  It 
also appeared that his Vietnam experience had had a negative 
influence on the rest of his life.  He used to explain his 
behavior as over reaction, but now looking back he feels it 
was due to PTSD.  He felt that the offense for which he was 
incarcerated could be a case in point. 
In an October 1997 report of an individual therapy session 
the veteran reported that he was doing fine.  He asked for 
help in getting his records to VA.  His appearance was noted 
to be neat and clean.  His behavior was appropriate and 
cooperative.  He had good eye contact, and presented as 
relaxed and spontaneous.  He was oriented with good 
concentration and attention.  His mood was euthymic.  He 
denied suicidal or homicidal ideation.  His affect was 
congruent and broad, and moderately cheerful.  His thinking 
process was organized and goal oriented with logical and 
coherent content.  No hallucinations or delusions were 
observed.  The veteran reported that he was sleeping good, 8 
hours a night; his appetite was good; and his energy level 
was moderate within normal limits.  He also reported that he 
experienced anxiety intermittently, but it was manageable and 
minimal.

The record also contains an updated January 1998 report of 
psychosocial evaluation of the veteran by a prison senior 
psychologist.  He noted that the veteran receives 
correspondence from his children and regular visits from his 
family.  The veteran was presently in the open prison 
population, functioning adequately, with a good adjustment to 
incarceration.  He continued with case management, and was a 
member of a Vietnam veterans group at the prison.  He was 
seeking disability from the United States Government for his 
Vietnam experiences.  The psychologist made a similar DSM-IV 
diagnosis as was given in December 1996, but he did not 
assign a GAF score.  He did note that the veteran's anxiety 
was asymptomatic at that time.   

The January 1998 individual therapy treatment report, the 
last report in the record, contained similar observations 
about the veteran's mental health status as noted above.  The 
veteran did report that he was still sleeping 8 hours a 
night.  He denied an anxious or irritable mood at that time.  
He also reported that he was going to be away for four weeks 
at another facility for law clerk training which would begin 
during February 1998.

As previously noted, while the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the Court has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).   In the present case, the veteran's 
statements, his mother's and his sister's statements, all 
relate to the veteran's life after Vietnam and before his 
incarceration.  However, the Board finds that the available 
medical evidence does not warrant the award of an initial 
rating higher than 10 percent for the veteran's service-
connected PTSD.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical 
limitations.  The GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  A GAF score of 61 to 70 is indicative of 
"some mild symptoms, e.g., depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household, but generally functioning pretty well, has some 
meaningful interpersonal relationships."  

By all accounts, the veteran's PTSD in prison is only 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  The veteran's initial December 1996 GAF score in 
the range of 65 to 70 indicated that he did suffer from mild 
symptoms.  The prison examiner in December 1996 noted PTSD 
symptoms of flashbacks, nightmares, and anxiety.  However, 
the veteran's sleep disorder and anxiety have abated.  All 
accounts of his mental health status have been good, and he 
has even been described as euthymic and cheerful.  He 
acclimated quickly to, was accepted by, and participated 
regularly with, the other members of the Vietnam veteran's 
mental health outpatient therapy group.  He is cooperative 
and allowed within the prison population.  He keeps in 
contact with his family by correspondence and visits by them.  
At last report, he was being allowed to go to a different 
prison for law clerk training.     

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2006), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  

The Board finds this case distinguishable from Mittleider in 
that there is no medical evidence of record that the 
veteran's nonservice-connected disabilities appear to be his 
more significant mental disorder (depressive disorder) and 
that the PTSD symptoms and manifestations account for only a 
portion of his dysfunction.

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2006).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is not in 
equipoise.  None of the medical evidence obtained shows that 
the veteran is unable to work or have social contact while he 
is in prison.  Despite his incarceration, the evidence shows 
that the veteran does have regular contact with his family.  
He had actively participated in the Vietnam veterans mental 
health outpatient therapy group, as well as in individual 
therapy sessions.  He also was being allowed to go to a 
different prison for law clerk training.  

Furthermore, the medical evidence does not show that the 
veteran is suffering from mild memory loss or panic attacks 
or chronic sleep impairment due to his PTSD.  Moreover, there 
is nothing in the claims folder insinuating that the veteran 
has been kept in isolation because he is unable to "get 
along" with others.  Additionally, the medical records do 
not show that the veteran has been placed on a suicide watch, 
and he has not complained of hallucinations or suicidal 
ideations.  

The Board is aware that its inquiry is not strictly limited 
to the stated schedular criteria.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the criteria set forth in the rating 
schedule do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the evidence does not identify any factors 
that would call for the assignment of a disability rating in 
excess of 10 percent, as discussed above, for the veteran's 
service-connected PTSD, and the veteran and his 
representative have pointed to no such factors.  Also as 
noted above, the Board has considered the statements by the 
veteran, his mother, and his sister, which all relate to 
symptoms from the veteran's past life, whereas the relevant 
symptoms are those in the his current prison life.  Hence, 
the veteran's claim is denied. 

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating have not been met since 
the time that the veteran was awarded service connection in 
March 2000.  A "staged rating" is not warranted.


III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that the veteran has 
been hospitalized for his condition, and there is nothing in 
the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards. 


ORDER

An initial rating higher than 10 percent for service-
connected PTSD is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


